Citation Nr: 1210242	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension (also claimed as hypertensive vascular disease).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1963 to February 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a November 2011 decision, the RO granted service connection for impingement syndrome of the left shoulder and assigned a 10 percent rating effective November 18, 2003, and a 20 percent rating effective October 5, 2010.  There is no subsequent correspondence from the Veteran expressing disagreement with the ratings or effective dates assigned.  Accordingly an issue relating to the left shoulder is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.  Hypertension did not manifest during the Veteran's active service or within the first post-service year.  

2.  The competent evidence suggests that the Veteran's current hypertension is not related to active service or any incident of service. 



CONCLUSION OF LAW

Hypertension (to include hypertensive vascular disease) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Id.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's active military service and the disability; (4) degree of the disability; and, (5) effective date of the disability.  Id.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating the elements of the claim.  Id.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

VA issued VCAA notice letters in November 2003, January 2004, February 2010, and June 2010 from the AOJ (in this case, the RO) to the Veteran.  The letters explained the evidence necessary to substantiate the Veteran's claim.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the February 2010 and June 2010 letters from VA explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  Id.  

In Pelegrini, 18 Vet. App. at 112, the Court held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision, which is the basis of this appeal, was decided after the issuance of the initial, fully compliant VCAA notices in November 2003 and January 2004.  Although the notice elements required by Dingess/Hartman were provided to the Veteran after the initial AOJ adjudication, the claim was readjudicated thereafter, and the Veteran has not been prejudiced.  As such, there was no defect with respect to timing of the VCAA notice.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice letters.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

Regarding VA's duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private post-service treatment records, and a VA examination report.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has reviewed such statements carefully and concludes that he has not identified additional evidence not already of record.  The Board also has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  A review of the claims file does not suggest that the Veteran currently is receiving disability benefits from the Social Security Administration (SSA) for the disorder on appeal.  Therefore, the Board does not need to attempt to obtain the Veteran's SSA records.  The Veteran's Virtual VA records also were reviewed and considered in preparing this decision.  Based on the foregoing, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal.  No further development is required to comply with the duty to assist the Veteran.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained. 

Service Connection

The Veteran contends that his current hypertension was incurred during active service.

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred or aggravated during the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after the military discharge, when all of the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).  For certain chronic diseases (including hypertension), service connection may be established on a presumptive basis if the disease manifests to a compensable degree within one year of the military discharge.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disorder, there must be medical or, in certain circumstances, lay evidence of: (1) a current disorder; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the current disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a disorder was "noted" during the active military service; (2) evidence of post-service continuity of the same symptomatology; and, (3) medical or, in certain circumstances, lay evidence of a nexus between the present disorder and the post-service symptomatology.  Evidence of a chronic disorder must be medical, unless it relates to a disorder to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current disorder to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will provide a summary of the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Initially, the Board notes that the Veteran has a current diagnosis of hypertension which was diagnosed at the October 2010 VA examination.

Regarding in-service incurrence of hypertension, the Board finds that there is no evidence in the STRs that the Veteran was diagnosed as having or treated for hypertension or related symptomatology during his active service.  

Following his active service discharge in 1967, the Veteran then entered the Army Reserves.  High blood pressure first was documented at a 1971 Army Reserves physical.  At that time, the Veteran's blood pressure was 142/80.  Army Reserves physicals since 1977 also document hypertension.  The Veteran first was treated with medication for hypertension in 1990.

In October 2010, the Veteran was afforded a VA examination.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner diagnosed essential hypertension.  The VA examiner then determined that the Veteran's hypertension "is at least as likely as not (50/50 probability) caused by or a result of in-service connection."  As support for this conclusion, the examiner pointed to the Veteran's documented elevated blood pressure readings on yearly physicals for the Army Reserves beginning in 1971.

In August 2011, a VA addendum medical opinion was obtained from the VA examiner who provided the October 2010 opinion.  Following a review of the claims file, the VA examiner concluded that the Veteran's hypertension "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner reasoned that there was no documentation of hypertension or high blood pressure readings during the Veteran's active military service.  Instead, the high blood pressure readings were documented four years after the Veteran's active duty ended.  The examiner acknowledged a March 2006 statement from the Veteran in which he stated that his hypertension was diagnosed in 1965 while he was stationed onboard U.S.S. NAVASOTA.  The VA examiner pointed out that the sick bay notes from March 1965 to January 1967 had no vitals listed.  At the Veteran's 1967 separation physical examination, his blood pressure was 130/80 (normal) with no mention of hypertension.  Additionally, the examiner pointed out that the Veteran checked "no" in answering the question of whether he currently had high blood pressure, on his 1977 and 1986 Army Reserves Report of Medical History (in connection with his yearly physicals).  The Veteran first checked "yes" when answering this question at his 1988 Army Reserves physical - more than 20 years after his separation from the active duty.  The examiner questioned that, "If the Veteran truly had hypertension since 1965, then why did he check "no" to having hypertension for twenty-three years on his military physicals?"  In summary, the VA examiner stated that when he initially reviewed the Veteran's records, he was just looking at elevated readings.  Thus, the pattern appeared to be related to the Veteran's time on active duty.  The examiner stated that, when he closely reviewed all of the details, "it is less likely that [the Veteran's] hypertension is related to the military."

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  In this case, the negative evidence outweighs the positive evidence.  The Board notes in this regard that it is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is required to assess the credibility and weight to be given to the evidence, however.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009), the Court discussed how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that a claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  Instead, the Court determined that, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Id.

Here, the VA examiner, in his August 2011 addendum opinion, provided a detailed explanation as to why the Veteran's hypertension is not consistent with his active military service.  In contrast, in the initial October 2010 opinion, the examiner only provided one sentence in support of his medical opinion.  

The Board is not persuaded by the October 2010 medical opinion because there is no discussion of the intervening four years between the Veteran's active service discharge in 1967 and the first documentation of his hypertension in 1971.  Additionally, the October 2010 medical opinion does not consider that the Veteran continuously checked "no" in answering whether he had high blood pressure.  The absence of any relevant symptoms, treatment or diagnosis during the Veteran's active military service also lessens the probative value of the October 2010 medical opinion.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Additionally, the absence of any relevant symptoms, treatment or diagnosis until four years after the Veteran's discharge from active service further undercuts the probative value of the October 2010 medical opinion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service, which resulted in a chronic or persistent disorder).  The lack of discussion of these post-service events is noteworthy as it shows that, in the October 2010 opinion, the VA examiner initially failed to consider significant details that needed to be considered in determining the etiology of the Veteran's hypertension.  Because the probative value of the August 2011 VA examination report outweighs the cursory conclusion of the October 2010 medical opinion, the Board also finds that the evidence is not in equipoise.  Here, the VA examiner accurately and thoroughly characterized and reviewed the evidence of record in the August 2011 medical opinion.  The examiner's reports of the Veteran's medical history and the clinical findings are consistent with the entire body of the medical evidence of record.  There is no basis on which to find that the August 2011 medical opinion is incomplete or insufficient in any way.  As such, the Board finds that service connection for hypertension is not warranted.

Further, there is no evidence or allegation Veteran the Veteran that the hypertension manifested within the first year following the Veteran's discharge from the active military service in February 1967.  Consequently, the Board finally finds that service connection for hypertension on a presumptive service connection basis (under 38 U.S.C.A. § 1112) is not warranted.  See generally 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In forming this opinion, the Veteran alleges that he experiences hypertension as a result of active service.  The Board acknowledges that Veteran is competent to testify as to the symptoms that he experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because hypertension was not noted during his active service, however, the Board finds that service connection for hypertension is not warranted on the basis that it became manifest during his active service and persisted since service.  To the extent that the Veteran seeks to establish by his lay statements that his hypertension began during his active duty and has persisted since his active duty separation, the Board finds his lay statements to not be credible.  He has not identified or submitted any competent evidence, to include a medical nexus, which corroborates his lay statements concerning the presence of his hypertension during or immediately after his active military service.  

The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his lay statements and hearing testimony incredible; however, the absence of such evidence is for consideration in assessing the Veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the 1967 separation physical examination report reflects that the Veteran was examined and his blood pressure was found to be normal.  No hypertension was noted at this examination.  The post-service medical evidence does not reflect complaints or treatment related to hypertension until four years after his active duty discharge.  The Board finds it especially significant that high blood pressure first was noted clinically in 1971, approximately four years after the Veteran's separation from active service in 1967.  See Maxson, 230 F.3d at 1333 (finding that a lengthy period of absence of medical complaints for a disorder can be considered as a factor in resolving the claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where a Veteran failed to account for a lengthy time period between the active military service and initial symptoms of the disorder).  There also is no competent evidence which relates the Veteran's current hypertension to active service.  

While the Veteran is competent to provide lay evidence as to observation, he is not competent to establish by his own statements - absent his allegations of continuity of symptomatology, which the Board had found not credible - that hypertension is related to active service.  Questions regarding the etiology of a claimed disorder are medical in nature and require medical expertise not capable of resolution through lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007); Barr, 21 Vet. App. at 308-9.  The Board has weighed the Veteran's statements as to continuity of symptomatology.  The Board finds his current recollections and statements made in connection with his claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at his active duty separation and the absence of complaints or treatment for four years after his active duty separation.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since his service separation. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension (also claimed as hypertensive vascular disease) is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


